1

2

3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                 )
     MARK A. HODGE,                                )     Case No. CV 20-2257-TJH (JEM)
12                                                 )
                                 Petitioner,       )
13                                                 )     MEMORANDUM AND ORDER
                   v.                              )     DISMISSING SUCCESSIVE PETITION
14                                                 )     FOR WRIT OF HABEAS CORPUS AND
     NEIL MCDOWELL,                                )     DENYING CERTIFICATE OF
15                                                 )     APPEALABILITY
                                 Respondent.       )
16                                                 )
17          On March 9, 2020, Mark A. Hodge (“Petitioner”), a prisoner in state custody
18   proceeding pro se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254
19   (“Petition”), in which he challenges his 1996 state court judgment of conviction in Los
20   Angeles County Superior Court Case No. YA029417 (the “1996 conviction”). (Petition at 2.)
21   Petitioner has filed at least four other petitions in this Court challenging the 1996 conviction.1
22   For the reasons set forth below, the Petition must be dismissed as an unauthorized
23   successive habeas petition.
24

25

26

27          1
             See Mark Hodge v. Cheryl Pliler, CV 00-5688-TJH (JWJ); Mark Hodge v. M.D. Bider, CV
     11-0976-TJH (JEM); Mark Hodge v. C. Gibson, CV 12-9049-TJH (JEM); Mark Hodge v. Warden, CV
28
     15-7504-TJH (JEM).
1                                             PROCEEDINGS
2           The 1996 Conviction
3           On November 18, 1996, Petitioner was convicted in Los Angeles County Superior
4    Court of carjacking, second degree robbery, and misdemeanor hit-and-run driving (Cal.
5    Penal Code §§ 215, 211; Cal. Veh. Code § 20002A). The court sentenced Petitioner under
6    California’s Three Strikes law to thirty-five years to life in state prison. (Petition at 2; Report
7    and Recommendation in Case No. CV 00-5688-TJH (JWJ), filed May 13, 2002 (“May 2002
8    R&R”) at 1-2.)2
9           State Post-Conviction Proceedings
10          Petitioner appealed his conviction, which was affirmed by the California Court of
11   Appeal on November 7, 1997. (Petition at 2-3; May 2002 R&R at 2.)
12          Petitioner filed a petition for review in the California Supreme Court, which was
13   denied on January 28, 1998. (Petition at 3; May 2002 R&R at 2.)
14          Thereafter, Petitioner exhausted his remedies in state court. (May 2002 R&R at 2.)
15          Federal Habeas Proceedings
16          On May 25, 2000, Petitioner filed a petition for writ of habeas corpus in the United
17   States District Court for the Central District of California, Mark Hodge v. Cheryl Pliler,
18   Warden, Case No. CV 00-5688-TJH (JWJ) (“2000 Federal Petition”), in which he attacked
19   the 1996 conviction.3
20          On May 13, 2002, the Magistrate Judge filed a Report and Recommendation
21   recommending that the 2000 Federal Petition be denied on the merits and dismissed with
22   prejudice. On June 6, 2002, the District Judge issued an Order adopting the Report and
23   Recommendation and entered Judgment denying the 2000 Federal Petition and dismissing
24   it with prejudice.
25
            2
26           Petitioner initially was sentenced to 47 years to life in state prison. On appeal, his
     sentence was reduced to 35 years to life. (Petition at 3; May 2002 R&R at 2-3.)
27
            3
              The Court takes judicial notice of its own files and records in the case Mark Hodge
28   v. Cheryl Pliler, Warden, Case No. CV 00-5688-TJH (JWJ).

                                                      2
1           On March 9, 2020, Petitioner filed the instant Petition, which also attacks the 1996
2    conviction.
3                                              DISCUSSION
4    I.     DUTY TO SCREEN
5           This Court has a duty to screen habeas corpus petitions. See Rules Governing §
6    2254 Cases in the United States District Courts, Rule 4 Advisory Committee Notes. Rule 4
7    requires a district court to examine a habeas corpus petition, and if it plainly appears from
8    the face of the petition and any annexed exhibits that the petitioner is not entitled to relief,
9    the judge shall make an order for summary dismissal of the petition. Id.; see also Local
10   Rule 72-3.2. The notes to Rule 4 state: “‘a dismissal may be called for on procedural
11   grounds, which may avoid burdening the respondent with the necessity of filing an answer
12   on the substantive merits of the petition.’” See Boyd v. Thompson, 147 F.3d 1124, 1127-28
13   (9th Cir. 1998); White v. Lewis, 874 F.2d 599, 602-03 (9th Cir. 1989).
14   II.    THE PETITION IS SUBJECT TO SUMMARY DISMISSAL AS A SECOND OR
            SUCCESSIVE PETITION
15
            The Petition is governed by the provisions of the Antiterrorism and Effective Death
16
     Penalty Act of 1996 (“AEDPA”). AEDPA amended 28 U.S.C. § 2244(b) to read, in pertinent
17
     part, as follows:
18
                          (b)(1) A claim presented in a second or successive habeas
19
                   corpus application under section 2254 that was presented in a prior
20
                   application shall be dismissed.
21
                          (2) A claim presented in a second or successive habeas corpus
22
                   application under section 2254 that was not presented in a prior
23
                   application shall be dismissed unless –
24
                                  (A) the applicant shows that the claim relies on a new rule
25
                          of constitutional law, made retroactive to cases on collateral
26
                          review by the Supreme Court, that was previously unavailable; or
27

28

                                                     3
1                                (B)(i) the factual predicate for the claim could not have
2                         been discovered previously through the exercise of due
3                         diligence; and [¶] (ii) the facts underlying the claim, if proven and
4                         viewed in light of the evidence as a whole, would be sufficient to
5                         establish by clear and convincing evidence that, but for
6                         constitutional error, no reasonable factfinder would have found
7                         the applicant guilty of the underlying offense.
8                         (3)(A) Before a second or successive application permitted by
9                  this section is filed in the district court, the applicant shall move in the
10                 appropriate court of appeals for an order authorizing the district court to
11                 consider the application.
12   28 U.S.C. § 2244(b)(1)-(3)(A); see also Rule 9 of the Rules Governing § 2254 Cases in the
13   United States District Courts.
14          The Petition challenges the validity of the 1996 conviction and, therefore, it is a
15   second or successive petition.4 “If an application is ‘second or successive,’ the petitioner
16   must obtain leave from the Court of Appeals before filing it with the district court.” Magwood
17   v. Patterson, 561 U.S. 320, 330-31 (2010). There is no indication in the record that
18   Petitioner has obtained permission from the Ninth Circuit Court of Appeals to file a second
19

20
            4
21             Ninth Circuit Rule 22-3(a) provides that “if an application for authorization to file a
     second or successive section 2254 petition . . . is mistakenly submitted to the district court,
22   the district court shall refer it to the court of appeals.” Rule 22-3(a) also permits the district
     court to refer a second or successive 2254 petition to the Ninth Circuit in the interests of
23   justice. In this case, there is no indication that the instant Petition is actually an application
     for authorization to file a second or successive petition that was mistakenly filed here, and
24   the Court declines to construe it as such. The Court also does not find that it is in the
25   interests of justice to refer the Petition to the Ninth Circuit under Rule 22-3(a) because the
     Petition is patently frivolous, it is Petitioner’s fourth successive habeas petition, he has
26   already been advised of the requirement to seek the Ninth Circuit’s permission prior to filing
     another habeas petition challenging his 1996 conviction, and his previous attempt to gain
27   such permission has been denied by the Ninth Circuit (see infra note 5). If Petitioner seeks
     authorization to file a successive habeas petition, he should submit his application directly to
28   the Ninth Circuit in compliance with Ninth Circuit Rule 22-3.

                                                      4
1    or successive petition.5 “When the AEDPA is in play, the district court may not, in the
2    absence of proper authorization from the court of appeals, consider a second or successive
3    habeas application.” Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001) (per curiam)
4    (internal quotation marks and citation omitted); accord Burton v. Stewart, 549 U.S. 147, 152
5    (2007) (per curiam). Because the Petition is a “second or successive” petition, the Court
6    cannot consider it on the merits. See Magwood, 561 U.S. at 331 (“if [petitioner’s]
7    application [is] ‘second or successive,’ the District Court [must] dismiss[] it in its entirety
8    because [petitioner] failed to obtain the requisite authorization from the Court of Appeals[]”);
9    accord Burton, 549 U.S. at 152. Accordingly, the Court will dismiss the Petition without
10   prejudice to Petitioner filing a new action if he obtains permission from the Ninth Circuit to
11   file a successive petition.6
12                                  CERTIFICATE OF APPEALABILITY
13          Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court “must
14   issue or deny a certificate of appealability when it enters a final order adverse to the
15   applicant.”
16          The Court has found that the Petition should be dismissed without prejudice as an
17   unauthorized second or successive petition. For the reasons stated above, the Court
18   concludes that Petitioner has not made a substantial showing of the denial of a
19   constitutional right, as is required to support the issuance of a certificate of appealability.
20   See 28 U.S.C. § 2253(c)(2).
21

22

23          5
              On September 13, 2007, the Ninth Circuit issued an Order denying Petitioner’s
     application for authorization to file a second or successive habeas petition. Hodge v. Pliler,
24
     CV 00-5688-TJH (JWJ), Docket No. 45. Thus, it is clear that Petitioner is aware of the
25   requirement to obtain the Ninth Circuit’s authorization before filing another petition
     challenging the 1996 conviction.
26
            6
               If Petitioner obtains the Ninth Circuit’s permission to file a successive petition, he
27   should file a new petition for writ of habeas corpus. He should not file an amended petition
     in this action or use the case number from this action because the instant action is being
28
     closed today. If Petitioner files a new petition, the Court will give it a new case number.

                                                      5
